Citation Nr: 0826673	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  98-03 517A	)	DATE
	)
	)

THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
January 28, 1998 Board of Veterans' Appeals (Board) decision 
which denied an effective date earlier than October 9, 1992 
for the award of a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran, who is referred to as the moving party in this 
action, served on active duty from February 1969 to March 
1972.  His Form DD 214 also reflects that he had 2 years, 7 
months, and 7 days of other service.

This matter comes before the Board following the receipt of 
the moving party's March 1999 statement alleging CUE in a 
January 28, 1998 Board decision.

Historically, the moving party filed a claim on November 6, 
1987, for service connection for post-traumatic stress 
disorder (PTSD).  This claim was denied in a February 1988 
rating action.  An October 1988 statement from the veteran 
was treated as a notice of disagreement (NOD) by the RO, and 
the claim was again denied in a May 1989 rating decision.  A 
January 1990 Board denial of service connection for PTSD was 
vacated on appeal to the United States Court of Appeals for 
Veterans Claims (Court) and, after obtaining an Independent 
Medical Expert's Opinion, a March 1992 Board decision granted 
service connection for PTSD.  In a June 1992 rating action, 
the RO awarded the veteran a 30 percent evaluation, effective 
from November 6, 1987.  The moving party did not appeal this 
decision.

In a June 1993 rating action, the RO denied an increased 
evaluation for PTSD. The moving party filed an NOD in October 
1993.  The moving party withdrew his appeal later in October 
2003.  A November 1993 rating action confirmed and continued 
the 30 percent rating for PTSD.

In December 1993 the moving party filed a new NOD and, after 
Board remanded in June 1994 and June 1995, a November 1995 
rating action granted a 70 percent evaluation for PTSD and 
entitlement to a total rating based on individual 
unemployability due to service connected disabilities (TDIU) 
(the only other service connected disability being residuals 
of an ulcer of the left leg rated noncompensably disabling).  
Both awards were made effective from October 9, 1992.

The moving party appealed the effective date for the total 
disability rating and the appeal was denied by the Board in 
January 1998.  

The Board denied a motion for reconsideration of the January 
1998 Board decision in April 1998.  That denial informed the 
moving party that the Board would review his request for 
revision of the Board decision on the grounds of CUE when 
final regulations regarding revision on the grounds of CUE 
became effective.  In a June 1998 statement, the moving party 
again requested an earlier effective date.  In an October 
1998 response, the RO informed him that his motion for 
reconsideration had been denied in April 1998 and that that 
decision was final.

In March 1999 the Board informed the moving party that VA had 
published final CUE regulations, provided him with a copy of 
those regulations, and informed him that the Board would not 
consider the February 1998 motion for reconsideration to be a 
CUE motion unless he indicated such desire in writing within 
60 days.  Later in March 1999 the moving party responded that 
he wanted his motion for reconsideration to be considered a 
CUE motion.

A March 2000 Board decision denied a motion to reverse or 
revise the January 1998 Board decision on the grounds of CUE.  
On appeal to the Court, the March 2000 Board decision was 
vacated and the case was remanded to the Board.  The Court's 
order in June 2001 vacated the decision because, as specified 
in the Appellee's Motion for Remand, the Board had relied 
upon 38 C.F.R. § 20.1404(b) which had subsequently been 
invalidated by the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled American 
Veterans v. Gober, 234 F. 3d 682 (Fed. Cir. 2000).  The 
decision was also vacated so that the Board could consider 
the applicability of the newly enacted Veterans Claims 
Assistance Act of 2000 (VCAA).

In a February 2002 decision, the Board again denied the 
motion for reversal or revision of the January 1998 Board 
decision on the grounds of CUE.  A November 2002 Court order 
vacated and remanded the February 2002 Board decision.  In a 
Joint Motion for Remand, it was agreed that the Board had not 
considered the moving party's arguments with respect to 38 
C.F.R. §§ 3.156(b) and 3.400(q), as well as the Court's 
decision in Muehl v. West, 13 Vet. App. 159, 161-2 (1999).

In an April 2003 decision, the Board again denied the motion 
for reversal or revision of the January 1998 Board decision 
on the grounds of CUE.  An August 2006 Court order vacated 
and remanded the April 2003 Board decision, on grounds that 
the Board had not considered whether the June 1998 statement 
from the moving party constituted a second motion for 
reconsideration which remained pending and that, while the 
Board had discussed a November 1992 medical examination in 
light of 38 C.F.R. § 3.156(b), the decision had not addressed 
whether the January 1998 Board decision would have had to 
conclude that other evidence constituted new and material 
evidence, in particular, the October 1992 letter from the 
moving party's wife and VA treatment reports from December 
1992 to November 1994.  Finally, the Court noted that the 
Board had not addressed the applicability of Deshotel v. 
Nicholson, 457 F. 3d 1258 (2006) in regard to the issue of an 
inextricably intertwined TDIU claim prior to October 1992.

The Board notes that the moving party was previously 
represented by Mark R. Lippman, attorney.  A December 2006 
Report of Contact reflects that the moving party no longer 
wished to be represented by Mr. Lippman, and would henceforth 
represent himself.  In May 2008, the veteran appointed 
Paralyzed Veterans of America (PVA) as his representative.

The Board notes that the January 1998 Board decision styled 
the claim on appeal as "entitlement to an effective date 
prior to October 9, 1992 for a total disability rating for 
post-traumatic stress disorder (PTSD)" and the April 2003 
Board decision phrased the issue as entitlement to an earlier 
effective date for a "total disability rating based on 
individual unemployability."  The Court found in the August 
2006 order, that the moving party was seeking entitlement to 
a total evaluation from 1987 based either on TDIU or the 
rating criteria for PTSD.  

The Board's January 1998 decision did not, however, consider 
the issue of entitlement to an earlier effective date for a 
100 percent rating for PTSD, such a rating had not been 
granted and there could be no question as to the appropriate 
effective date for the rating.  Hence, there is not a final 
Board decision on that issue.

In his July 2008 informal brief to the Board, the veteran, 
through his representative, made arguments that could be 
construed as raising the issue of whether there was CUE in 
the RO's June 1992 rating decision assigning an initial 
rating of 30 percent for the veteran's PTSD.  

The Board only has original jurisdiction over motions for CUE 
arising from its own decisions.  38C.F.R. §20.1404(c) (2007).  
As the Board cannot exercise original jurisdiction over the 
veteran's motion alleging CUE in a rating decision issued by 
the RO, the veteran and his representative are advised to 
file a motion with the RO to allege CUE in the June 1992 
rating decision.  


FINDINGS OF FACT

1.  The January 1998 Board decision denied an effective date 
prior to October 9, 1992, for a total rating for PTSD.

2.  The moving party did not submit a notice of disagreement 
within one year of the August 1992 rating decision which 
denied entitlement to an evaluation in excess of 30 percent 
for PTSD, and that decision became final.

3.  An October 1992 letter from the moving party's wife, a 
November 1992 VA medical examination report, and VA treatment 
records from December 1992 to November 1994 were either of 
record or constructively of record within the appeal period 
following the August 1992 rating decision and the January 
1998 Board decision should have addressed whether or not 
these records constituted new and material evidence.

4.  There was no outcome determinative error of fact or law 
in the Board's January 1998 decision finding that entitlement 
to an effective date prior to October 9, 1992 for a total 
disability rating was not warranted.


CONCLUSION OF LAW

The January 1998 Board decision denying an effective date 
prior to October 9, 1992, for a total disability rating is 
not clearly and unmistakably erroneous. 38 U.S.C.A. § 7111 
(West 2002); 38 C.F.R. §§ 3.156(b), 20.1400-20.1411 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).

The Court has held that the VCAA is not applicable to motions 
for revision of a Board decision on the grounds of CUE.  
Livesay v. Principi, 15 Vet. App. 165 (2001).  The moving 
party has repeatedly indicated that he has no further 
evidence or argument to submit, and in any event, review for 
CUE in a prior Board decision is based on the record that 
existed when that decision was made.  38 C.F.R. § 20.1403(b).

Legal Criteria

Any party to a Board decision can make a motion to have the 
decision revised or reversed on the grounds of CUE.  38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400(a), 
20.1401(b) (2007).

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Rules of Practice of the 
Board, found at 38 C.F.R. Part 20.  Rule 1403, found at 38 
C.F.R. § 20.1403, relates to what constitutes CUE and what 
does not, and provides that: clear and unmistakable error is 
a very specific and rare kind of error.  It is the kind of 
error, of fact or law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Generally, either 
the correct facts, as they were known at the time, were not 
before the Board, or the statutory and regulatory provisions 
extant at the time were incorrectly applied.  38 C.F.R. § 
20.1403(a).

A finding of CUE in a prior Board decision must be based on 
the record and the law that existed when that decision was 
made.  38 C.F.R. § 20.1403(b).

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403(c).

Rule 1403 offers the following examples of situations that 
are not clear and unmistakable error.  (1) Changed diagnosis.  
A new medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision.  (2) Duty to assist.  The 
Secretary's failure to fulfill the duty to assist.  (3) 
Evaluation of evidence.  A disagreement as to how the facts 
were weighed or evaluated.  38 C.F.R. § 20.1403(d).

Moreover, CUE does not include the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. § 
20.1403(e).

A motion for revision of a Board decision based on CUE must 
be in writing, and must be signed by the moving party or that 
party's representative.  The motion must include the name of 
the veteran; the name of the moving party if other than the 
veteran; the applicable Department of Veterans Affairs file 
number; and the date of the Board decision to which the 
motion relates.  If the applicable decision involved more 
than one issue on appeal, the motion must identify the 
specific issue, or issues, to which the motion pertains.  
Motions which fail to comply with the requirements set forth 
in this paragraph shall be dismissed without prejudice to 
refiling.  38 C.F.R. § 20.1404(a).

If the evidence establishes CUE, an undebateable, outcome- 
determinative error, the prior decision must be reversed or 
revised, and the decision constituting reversal or revision 
has the same effect as if the decision had been made on the 
date of the prior decision.  38 U.S.C.A. § 7111.

Analysis

As a preliminary matter, the Board finds that the veteran's 
June 1998 statement requesting an earlier effective date for 
the grant of TDIU does not constitute a claim for 
reconsideration of the January 1998 Board decision.  

A motion for reconsideration must be in writing and must 
include the name of the veteran; the name of the claimant or 
appellant if other than the veteran; the applicable 
Department of Veterans Affairs file number; and the date of 
the Board decision, or decisions, to be reconsidered.  It 
must also set forth clearly and specifically the alleged 
obvious error, or errors, of fact or law in the applicable 
decision, or decisions, of the Board, or other appropriate 
basis for requesting reconsideration.  38 C.F.R. § 20.1001.

The June 1998 statement did not cite the Board decision for 
which he was seeking reconsideration.  As such, the statement 
cannot constitute a motion for reconsideration.  38 C.F.R. § 
20.1001.

An October 1998 letter from the RO informed the moving party 
that a motion for reconsideration of the January 1998 Board 
decision had been denied in April 1998 and that that denial 
was final.

Thus, there is no outstanding motion for reconsideration of 
the January 1998 Board decision.

In his July 2008 informal brief to the Board, the veteran's 
representative contended that it was CUE for the Board to not 
address the claim for an increased rating for PTSD in its 
January 1998 decision.  The January 1998 Board decision 
acknowledged that the issue of entitlement to an increased 
evaluation for PTSD had been previously remanded in June 1994 
and June 1995, and found that the RO's grant of TDIU due to 
service connected PTSD was essentially a total grant of the 
benefits sought on appeal.  The Board concluded that the 
issues of entitlement to an increased evaluation for PTSD and 
entitlement to TDIU were no longer for appellate 
consideration.

As late as 2004, VA's General Counsel made a similar argument 
to the Court.  Acosta v. Principi, 18 Vet. App. 53 (2004).  
It was not until Acosta that a court held that TDIU was a 
lesser benefit than a 100 percent rating and that the grant 
of TDIU did not moot a claim for a 100 percent schedular 
rating.  Acosta v. Principi at 61; cf. VAOPGCPREC 6-99 (1999) 
(holding that the grant of a 100 percent rating rendered moot 
a claim for TDIU during the period when the 100 percent 
rating was in effect).  

Because the General Counsel opinion and Acosta were issued 
after the January 1998 Board decision, there was a reasonable 
basis for the Board to determine that the award of TDIU 
satisfied the appeal in regard to the claim of entitlement to 
an increased evaluation for PTSD.  The courts have held that 
held that CUE does not include the otherwise correct 
application of a statute or regulation where, subsequent to 
the decision challenged, there has been a change in the 
interpretation of the statute or regulation.  Jordan v. 
Nicholson, 401 F.3d 1296, 1298-99 (Fed. Cir. 2005); Ingram v. 
Nicholson, 21 Vet. App. 232, 257 (2007).  As such, it was not 
CUE for the Board to not address the veteran's claim for an 
increased rating for PTSD and that issue is no longer in 
appellate status.

Similarly, the veteran has alleged that it was CUE for the 
Board to not address the provisions of 38 C.F.R. § 3.340 in 
its January 1998 decision.  Specifically, the veteran has 
stated that the Board should have considered that the 
veteran's PTSD resulted in hospitalizations, total industrial 
incapacity, and recurring severe exacerbations for at least a 
year and assigned a 100 percent rating at that time.  As 
noted above, the Board declined to address the issue of 
entitlement to an increased rating for PTSD in its January 
1998 decision, and the Board has determined that this was not 
a clear and unmistakable error.  As 38 C.F.R. § 3.340 applies 
to the rating of a disability as totally disabling, and 
therefore the assigned disability rating for the veteran's 
PTSD, the Board finds that it was not CUE for the Board to 
not address 38 C.F.R. § 3.340 in its January 1998 decision. 

The remaining question is whether the moving party has 
pointed to any other outcome determinative error in January 
1998 final Board decision.

The January 1998 Board decision contained the following 
findings of facts:

1.  The veteran's original claim of 
service connection for PTSD was filed 
in November 1987.

2.  The veteran was granted service 
connection for PTSD by appellate decision 
in March 1992, and by rating action in 
June 1992 the RO assigned a 30 percent 
rating effective from November 1987, the 
date of receipt of the veteran's claim 
for service connection for PTSD.

3.  Later in June 1992, the veteran was 
notified of the award and provided 
information concerning his right to 
appeal the decision within one year of 
notice.  The veteran did not appeal this 
decision.

4.  By rating decision in August 1992, 
the RO denied a rating in excess of 30 
percent for PTSD.  The veteran was 
notified of the decision later the same 
month and was provided with information 
concerning his right to appeal. An appeal 
was not filed within one year of notice 
of the adverse decision.

5.  On October 9, 1992, a statement was 
received from the veteran's wife, which 
the RO treated as an application to 
reopen the veteran's claim for an 
increased rating for PTSD.

6.  By rating action in June 1993, the RO 
continued to rate the disability as 30 
percent disabling.

7.  Received in October 1993 was a 
statement from the veteran, which he 
identified as a notice of disagreement 
with the most recent decision regarding 
his claim.

8.  In February 1995, the veteran 
submitted a claim for a total disability 
rating based on individual 
unemployability in connection with his 
service-connected PTSD.

9.  By rating decision in November 1995, 
the RO assigned a 70 percent rating for 
PTSD and granted a total disability 
rating based on individual employability 
due solely to PTSD, effective from 
October 9, 1992.

Based upon these findings of fact, the January 1998 Board 
decision found that the veteran was not entitled to an 
effective date prior to October 9, 1992, for a total 
disability rating.

The moving party was informed of the June 1992 rating 
decision assigning the initial 30 percent evaluation for PTSD 
by letter that same month, however, no NOD was received 
within one year of that notice.  See 38 C.F.R. §§ 20.302, 
20.1103 (an appeal is initiated by filing an NOD within one 
year of rating action notification, otherwise, the rating 
decision becomes final).

The moving party contends that a total disability rating 
should have been made effective prior to October 9, 1992, 
because the correspondence from his wife of that date should 
have been construed as an NOD received within one year of the 
June 1992 rating action.

Under governing law and regulations, an NOD must be in 
writing and may be filed by the claimant, the claimant's 
legal guardian, or such accredited representative, attorney, 
or authorized agent as may be selected by the claimant or 
legal guardian. Not more than one recognized organization, 
attorney or agent will be recognized at any one time in the 
prosecution of a claim.  38 U.S.C.A. § 7105(b)(2).

In 1992 the moving party was represented by the Veterans of 
Foreign Wars of the United States, which was the only 
representative that had been selected by the moving party.  
There was no evidence that his wife was his legal guardian or 
that she was a recognized or accredited representative, 
attorney or agent.  See 38 C.F.R. §§ 14.627, 14.628, 14.629.  
Thus, she had no authority to file an NOD on the moving 
party's behalf pursuant to 38 U.S.C.A. § 7105(b)(2).

The provisions of 38 C.F.R. § 20.301(a) clarify that an NOD 
may be filed by a claimant's representative if a proper power 
of attorney or declaration of representation is on record or 
is filed with the NOD.  If an appeal is not filed by a person 
listed in 38 C.F.R. § 20.301(a) and the claimant is rated 
incompetent by VA or has a physical, mental, or legal 
disability which prevents the filing of an appeal on his or 
her own behalf, an NOD may be filed by a fiduciary appointed 
to manage the claimant's affairs by VA or a Court, or by a 
person acting as next friend if the appointed fiduciary fails 
to take needed action or no fiduciary has been appointed.  38 
C.F.R. § 20.301(b).

It is alleged that because the moving party was given 
psychotropic medication upon discharge from a private medical 
facility in June 1992 that he was incompetent for purposes of 
commencing his appeal on his own behalf.  The moving party 
had not been rated incompetent at the time of his spouse's 
letter, and it was not shown that his service connected PTSD.  

The courts have not applied the doctrine of equitable tolling 
to the time limit for filing a notices of disagreement.  The 
Court did apply that doctrine to the time limit for filing a 
substantive appeal.  Hunt v. Nicholson, 20 Vet. App. 519 
(2006).  The Court has since found, however, that an 
intervening Supreme Court decision barred application of the 
doctrine of equitable tolling to the time limit for fling a 
notice of appeal with the Court.  Henderson v. Peake, No. 
058-0090 (U.S. Vet. App. Jul. 24, 2008) (the Supreme Court's 
decision in Bowles v. Russell, 127 S.Ct. 2360 (2007), bared 
tolling of the time limit for filing a document necessary to 
confer jurisdiction on a Federal appellate court).  

Assuming that the doctrine was applicable, the evidence does 
not show that he was prevented him from filing an appeal.  To 
the contrary, he had previously appealed an RO decision to 
the Board. and the subsequent Board decision to the Court.

The evidence further reflects that the moving party had taken 
actions relating to his claims that would indicate that he 
was not mentally prevented from appealing his case.  For 
example, in July 1992 he filed a Declaration of Status of 
Dependents and in August 1992 he filed a statement of income, 
expenses, and net worth pertinent to a claim regarding 
apportionment of his VA benefits.

While there is evidence that in 1980 or 1981 the moving party 
had been declared incompetent for the purpose of standing 
trial for the murder of his wife, there was no evidence that 
he was incompetent in recent years or for the time in 
question.  For example, VA psychiatric examinations in 1988 
and 1989 found him to be competent, as did a November 1992 VA 
psychiatric examination (during the appeal period).  He was 
also competent upon discharge from VA hospitalization in 
October 1993.  Thus, the record before the Board in January 
1998 did not require a conclusion that the moving party was 
incompetent or incapable of filing a timely notice of 
disagreement.

Accordingly, there is no merit to the allegation of CUE in 
the January 1998 Board decision in failing to find that the 
moving party was incompetent for the purpose of initiating 
and handling his own appeal.

Since the moving party was not rated incompetent, and the 
failure to so rate him was not CUE, only he or his designated 
representative could have filed an NOD with the August 1992 
rating action.  Therefore, the October 9, 1992, statement 
from the moving party's wife could not have been accepted as 
a NOD.

It is also alleged that under the provisions of VA's Manual 
M-21 the RO was under an obligation to inform the moving 
party that the October 1992 letter from his wife was not 
sufficient for the purpose of being a formal NOD.  However, 
the moving party was notified in June 1992 of his appeal 
rights and that form specifically informed him that he could 
appeal the determination to the Board at any time within one 
year from the date of the issued letter.  He was also 
informed that he must start the appeal process by filing an 
NOD, which he could do by writing a letter to the RO 
indicating that he wished to appeal.  That notification 
letter also informed the moving party of his right to 
representation, without charge, by an accredited 
representative, or assistance by an agent or attorney.

This notice should have made it clear to the moving party 
that the filing of an NOD had to be by himself or a proper 
representative.  See 38 C.F.R. § 20.201; see also Gallegos v. 
Principi, 283 F. 3d 1309 (Fed. Cir. 2002) (In which the 
Federal Circuit held that 38 C.F.R. § 20.201 is a reasonable 
and permissible construction of 38 U.S.C.A. § 7105).  Indeed, 
the notification repeated the word "you" at least three times 
in the language discussed above.  Additionally, the moving 
party had experience with the process of VA appeals.

Moreover, the M-21 did not create an additional duty to 
assist veterans procedurally, from the standpoint of due 
process.  In any event it is not undebateable that such a 
duty existed or, if existent, that the RO failed to comply 
with it, or that, had such duty existed, and the moving party 
had received added notice, that he would have then filed an 
NOD.

In sum, it is found that the statutory or regulatory 
provisions extant at the time were correctly applied by the 
Board when it determined that the October 9, 1992 statement 
from the moving party's wife was not a valid NOD.  Therefore, 
in January 1998 the Board did not commit CUE when it did not 
accept the October 1992 statement as an NOD.

The Board must now consider whether there was a pending 
informal claim for TDIU prior to October 9, 1992.  The June 
and August 1992 rating decisions granted service connection 
and considered the proper initial evaluation for PTSD, but 
did not explicitly consider whether the moving party was 
entitled to TDIU.  The issue of entitlement to a total rating 
based on individual unemployability is separate from that of 
the proper evaluation for a service connected disability.  
Parker v. Brown, 7 Vet. App. 116, 118-119 (1994).

Subsequent to the Board's January 1998 decision, the Federal 
Circuit held that where a veteran: (1) submits evidence of a 
medical disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) that an informal claim 
"identify the benefit sought" has been satisfied and VA must 
consider whether the veteran is entitled to a total rating 
for compensation purposes based on individual 
unemployability. Roberson v. Principi, 251 F. 3d 1378 (Fed. 
Cir. 2001).

It does not appear that the Courts have ever held that the 
Roberson holding has a retroactive reach.  The Board has 
previously noted that there is evidence of an informal claim 
for TDIU received in connection with the moving party's claim 
for entitlement to service connection for PTSD and therefore 
prior to the October 9, 1992, effective date for the grant of 
TDIU.  

The April 2008 Joint Motion instructed the Board to address 
whether certain received in connection with the moving 
party's claim for entitlement to service connection for PTSD, 
raised an informal claim for TDIU.  This evidence consists of 
an October 1988 statement from the moving party in which he 
stated that he was unemployed due to PTSD, as well as records 
of private psychological treatment through Durham County 
psychiatric facilities and other private hospitals dated from 
December 1980.  The record also contains an October 1989 
letter from a Vet Center Readjustment Counselor finding that 
the moving party was unemployed due to PTSD.  Although 
Roberson dealt with a claim for TDIU in the context of a 
claim for increased rating, it is possible that the Roberson 
standard would extend to evidence of unemployability 
submitted in connection with a claim for service connection.  
Hence the evidence of unemployability due to PTSD could 
constitute an informal claim for TDIU.

Thus, there is evidence of an informal claim of entitlement 
to TDIU at the time of the June and August 1992 rating 
decisions.  While these decisions did not specifically 
address entitlement to TDIU, the Board finds that they are 
deemed to have denied the pending claim for entitlement to 
TDIU in accordance with the Federal Circuit's decision in 
Deshotel v. Nicholson, 457 F. 3d 1258 (Fed. Cir. 2006), and 
the Court's recent decision in Ingram v. Nicholson, 21 Vet. 
App. 232 (2007).

In Deshotel, the Federal Circuit held that if the record 
shows the existence of an unadjudicated claim, raised along 
with an adjudicated claim, and the RO's decision acts 
(favorably or unfavorably) on one of the claims, but fails to 
specifically address the other claim, the second claim is 
deemed denied, and the appeal period begins to run.  Deshotel 
v. Nicholson, 457 F. 3d 1258 (Fed. Cir. 2006).  If a timely 
appeal is not filed, the only recourse is to file a CUE 
claim.  Id.; Andrews v. Nicholson, 421 F. 3d 1278 (Fed. Cir. 
2005).  Therefore, if Deshotel applies to this case, the RO's 
June and August 1992 rating decisions, which did not 
explicitly address the pending informal TDIU claim, are 
deemed to be denials of that claim.  Since the moving party 
did not appeal that claims, it would be final, and could only 
be revised on the basis of CUE.

In Ingram, the Court interpreted Deshotel as meaning that an 
RO's rating decision constitutes an adjudication of a claim 
when the RO addresses the claim in a manner sufficient for 
the claimant to deduce the claim was adjudicated.  Ingram v. 
Nicholson, 21 Vet. App. 232, 247 (2007).  That is, a 
reasonably raised issue will remain pending until there is 
some recognition of the substance of the claim in a rating 
decision sufficient to inform the claimant that it was in 
fact adjudicated.  Id. at 243.  When Ingram is applied to the 
current case, it requires some discussion or acknowledgement 
of the veteran's pending claim for TDIU in the June and 
August 1992 rating decisions sufficient to provide notice to 
the veteran that such a claim had been adjudicated.  

The Court reconciled its holding in Ingram with Deshotel by 
noting that it was reasonable for an appellant who receives a 
disability rating that is less than 100 percent to have 
received notice regarding how his disability has been rated 
and to have received notice and that he has the opportunity 
to appeal.  Id. at 248 ("Even if [the claimant] does not 
have a clear understanding of TDIU, he does have a clear 
statement of which disability is being rated and the fact 
that the Secretary has declared it to be less than 100 
percent disabling").  Therefore, the assignment of a less 
than total rating for the veteran's PTSD in the June and 
August 1992 rating decisions constituted a recognition of the 
substance of the claim for TDIU in such a way as the moving 
party could deduce it had been adjudicated.  As the veteran 
did not appeal these rating decisions, the denial of the 
claim for TDIU became final and, as noted above, his only 
recourse was to file a CUE claim.  Andrews v. Nicholson, 421 
F. 3d 1278 (Fed. Cir. 2005).

With respect to whether it was CUE for the Board in its 
January 1998 decision to determine that the moving party was 
not unemployable due to his PTSD prior to October 9, 1992, 
the Board notes that there was evidence that PTSD precluded 
gainful employment prior to October 9, 1992.  As noted above, 
in October 1989 a VA Readjustment Counselor found that the 
veteran was not able to find meaningful employment due to his 
PTSD and the record contains reports that the moving party 
had not been employed for much of the time since 1988 and was 
in receipt of Social Security Disability Insurance benefits.  
However, a report of hospitalization from October to November 
1991 indicated that the moving party was employed as an 
instructor of law at a university at the time.  It would not 
have been undebateably erroneous to conclude that this was 
substantially gainful employment.

Even if this employment was not substantially gainful, there 
was also ample evidence that the moving party's 
unemployability was not due to his service connected 
disability.

The treatment reports from the period prior to October 9, 
1992, show that the bulk of the moving party's symptomatology 
was attributed to his bipolar disorder, schizophrenia, and an 
affective disorder; conditions that were not service 
connected.  An April 1992 VA examination noted that the 
moving party worked briefly as an adjunct professor but could 
not handle the stress.  The examiner found that the 
evaluation failed to confirm a diagnosis of PTSD, and, 
instead, rendered a diagnosis of bipolar disorder.  In 
addition, in November 1991 an independent medical examiner 
noted that the moving party had difficulty maintaining 
employment, but did not attribute this solely to the moving 
party's PTSD.  In fact, the medical examiner found that the 
moving party had chronic paranoid schizophrenia and 
coexisting PTSD.  

As the record contained evidence that the veteran was 
employed for some time prior to October 9, 1992, and that his 
periods of unemployment during this period were in fact the 
result of his nonservice-connected mental disorders, the 
Board had a basis for concluding in January 1998 that 
entitlement to a total rating based on individual 
unemployability due to service connected disabilities did not 
arise prior to October 9, 1992.

Though not specifically argued by the moving party, the Court 
has held that were disability is associated with service 
connected and non-service connected conditions and it is not 
possible to separate the service connected from the non-
service connected disability, the entire disability will be 
deemed to be associated with the service connected condition.  
Mittleider v. West, 11 Vet App 181 (1998).  At the time of 
the Board's January 1998 decision, the Board had evidence 
that most of the veteran's disability was attributable to 
non-service connected disability and that his unemployment 
was due to non-service connected conditions prior to October 
9, 1992.  There was thus a basis for separating the service 
connected from the non-service connected disability.  The 
evidence did not undebatably require a conclusion that PTSD 
rendered the veteran unemployable prior to October 9, 1992.

The April 2008 Joint Motion for Remand also instructed the 
Board to discuss the impact of the Court's holding in Dalton 
v. Nicholson, 21 Vet. App. 23 (2007), on the current case.  
In Dalton, the Court held that an award of TDIU based on an 
already service-connected condition, which later renders the 
claimant unable to secure of follow substantially gainful 
occupation, is entitled to consideration of an effective date 
under 38 U.S.C.A. § 5110(b)(2).  Dalton v. Nicholson, 21 Vet. 
App. 23, 34 (2007).  The Board is therefore required to 
search the record and determine whether it is factually 
ascertainable that there was an increase in the service-
connected disability within one year prior to the application 
for TDIU.  Id.  

The Board, in its January 1998 decision, found that the 
moving party's claim for TDIU was received by VA on October 
9, 1992.  As discussed above, it was not CUE for the Board to 
determine that there was not a claim for TDIU pending prior 
to October 9, 1992.  The Board must now determine whether it 
was CUE for the Board's 1998 decision to conclude that it was 
not factually ascertainable that the moving party's PTSD had 
rendered him unemployable during the one year period prior to 
the receipt of his October 9, 1992, claim for TDIU.

The evidence pertinent to the period beginning one year prior 
to October 9, 1992, includes the November 1991 independent 
medical examiner's report, a private psychological 
examination dated April 1992, and records of private 
hospitalization from Dorothea Dix Hospital.  As discussed 
above, the November 1991 independent medical examiner's 
report diagnosed chronic paranoid schizophrenia and 
coexisting PTSD.  However, the report did not attribute the 
moving party's difficulty in maintaining employment to his 
PTSD.  Moreover, the April 1992 private psychiatric 
evaluation noted that the moving party was unable to obtain 
work due to his criminal record and his difficulties handling 
stress, but also concluded that the moving party did not meet 
the criteria for a diagnosis of PTSD.  

The records of treatment from Dorothea Dix Hospital diagnosed 
the moving party with a bipolar affective disorder and rule 
out PTSD, but did not contain findings regarding his capacity 
for employment.  Accordingly, it was not clearly and 
unmistakably erroneous for the Board in its 1998 decision to 
determine that it was not factually ascertainable that the 
moving party was unemployable due to his PTSD during the year 
prior to October 9, 1992.  

It has also been alleged that there was CUE in not accepting 
the report of a VA psychiatric examination in November 1992 
as new and material evidence for the purpose of establishing 
an earlier effective date.  In the August 2006 order, the 
Court found that the Board had failed to consider whether 
other evidence received or constructively of record within 
the one- year appeal period commencing in August 1992 
constituted new and material evidence.

The moving party cites Muehl v. West, 13 Vet App 159 (1999).  
In Muehl the Court considered the provisions of 38 C.F.R. § 
3.156(b).  That regulation provides that if new and material 
evidence is received within the one year appeal period after 
a decision denying a benefit, the evidence will be considered 
as having been filed in conjunction with the claim that was 
pending at the beginning of the appeal period.

If new and material evidence (other than service department 
records) are received within the appeal period, the effective 
date will be as though the former decision had not been 
rendered.  38 C.F.R. § 3.400(q).

In Muehl the veteran claimed entitlement to pension benefits 
in December 1992, and the RO denied entitlement to pension 
benefits in September 1993.  Within one year of that decision 
the RO received Social Security Administration (SSA) records 
showing that the veteran had been awarded disability from 
that agency prior to his December 1992 claim.

The Board found that the decision denying benefits became 
final and that the SSA records constituted a new claim.  
Relying on 38 C.F.R. § 3.156(b) the Court held that the SSA 
records constituted new and material evidence, thereby 
preventing the September 1993 decision from becoming final, 
and that the appropriate effective date for the grant of 
pension was December 1992, when the veteran made the claim 
that served as the basis for the September 1993 decision.

Because the January 1998 Board decision failed to consider 38 
C.F.R. § 3.156(b), the regulatory provisions were incorrectly 
applied.  Nonetheless, despite the presence of these errors, 
it is not absolutely clear that a different result would have 
resulted, had these errors not been made.

At the time of the Board's 1998 decision new and material 
evidence was interpreted as evidence that had a reasonable 
possibility of changing the outcome.  Manio v. Derwinski, 1 
Vet. App. 140 (1991).

Subsequent to the Board's 1998 decision, the Federal Circuit 
overturned the Manio standard and held that new and material 
evidence meant evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Hodge v. West, 155 F. 3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a) (2001).

The October 1992 letter from the moving party's wife reported 
that, in her daily observations, flipping a hamburger at a 
fast food restaurant would be a stressful situation for her 
husband if the spatula did not turn the right way, or if a 
co-worker happened to look at him in a peculiar way and set 
off his paranoia.  She asked that VA re-evaluate her 
husband's claim considering his unemployment history.  While 
this letter expresses a belief that the moving party is 
unemployable as a result of a psychological disability.  
There was such evidence of record prior to October 1992; 
including the October 1989 report discussed above.  As such, 
the October 1992 letter was cumulative and, therefore, not 
new and material

The Board has also considered whether a November 1992 VA 
examination could constitute new and material evidence.  The 
November 1992 examiner found that the major portion of the 
moving party's symptomatology was related to his non-service 
connected affective disorder.  Although the moving party 
reported that he was not currently employed, the examiner 
expressed no opinion as to the impact of the service 
connected PTSD on the moving party's ability to maintain 
gainful employment.  Accordingly, this report neither raised 
a reasonable possibility of substantiating the informal TDIU 
claim nor was it so significant as to require being 
considered in order to fairly decide the merits of the claim.  
The Board could have also concluded that the November 1992 
examination report was cumulative as evidence of unemployment 
and the moving party's contention that he was totally and 
permanently disabled were of record prior to the June and 
August 1992 rating decisions.  

VA treatment reports from December 1992 to November 1994 
appear to have been associated with the claims file 
subsequent to the June and August 1992 rating decisions.  
However, VA has constructive notice of VA generated documents 
that could reasonably be expected to be part of the record, 
and that such documents are thus constructively part of the 
record before the Secretary and Board even where they were 
not actually before the adjudicating body.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Therefore, as a portion 
of these records fall within the one-year appeal period 
commencing in August 1992, the Board must consider whether 
they constitute new and material evidence under 38 C.F.R. § 
3.156(b).

The treatment records from December 1992 to August 1993 show 
treatment for PTSD.  In February 1993 the moving party 
described his symptoms as moderate and indicated that he 
wanted to find a job teaching.  These records do not discuss 
the effect of PTSD on employability.  Therefore, these 
records do not raise a reasonable possibility of 
substantiating the claim and, as evidence of a diagnosis of 
and treatment for PTSD were of record prior to the June and 
August 1992 rating decisions, these records are also 
cumulative and, thus, not new and material.

In light of the aforementioned evidence, the Board finds that 
the evidence does not clearly show that the moving party 
would have been entitled to a total disability rating based 
on individual unemployability prior to October 9, 1992 had 
the provisions of 38 C.F.R. § 3.156(b) been applied.

In summary, the Board's January 1998 decision does not 
contain an outcome determinative error.  Thus, the January 
28, 1998 Board decision is not clearly and unmistakably 
erroneous.  The moving party's motion for revision of that 
decision is denied.  38 U.S.C.A. § 7111; 38 C.F.R. §§ 
20.1400, 20.1403.


ORDER

The motion alleging CUE in a January 1998 Board decision 
which denied entitlement to an effective date prior to 
October 9, 1992 for a total disability rating for PTSD is 
denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


